Citation Nr: 1450778	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION
 
The Veteran had active duty service from August 1986 to December 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  At that time the RO sent the Veteran a notice letter explaining that VA was unable to discuss the decision until the Veteran sent in a signature associated with the Veteran's VA online application claim for benefits. The Veteran sent in his signature in December 2007.  The Veteran then submitted pertinent treatment records.  The RO adjudicated the claim on the merits and issued a rating decision in April 2010 stating that the claim had been reopened and denied.  The Veteran filed a timely notice of disagreement with that decision.  Hence, this issue has been pending since February 2007 and the issue on appeal is as characterized on the title page. 

In September 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's lumbar spine disability is not related to any incident of service, and did not manifest within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, a VA examination was not obtained for the service connection claim for a lumbar spine disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a lumbar spine disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Veteran claims that he injured his lumbar spine in service and that a current lumbar spine disability is the result of such injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the first post-service evidence in the record of degenerative changes of the lumbar spine was in April 2004 (see April 2004 private treatment record noting magnetic resonance imaging (MRI) revealed the Veteran had degenerative changes).  Thus, service connection for arthritis of the lumbar spine on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges he suffered a lumbar spine injury during service.  Specifically, the Veteran averred in his November 2006 claim, that his current lumbar spine disability is related to service because while in basic training he was carrying heavy rug-sacks while participating in varies field exercises.  He elaborated in a December 2009 statement, claiming after long periods of standing, road marching and strenuous physical training, his back would become tight in the lower area.   In his September 2013 Board hearing he stated around the month of June or July 1987, he had to perform maintenance on his own vehicle, he was a dump truck operator.  He did not have the proper equipment to assist him in changing the tires, thus he had to use a crowbar to physically pry up on the tire in order to get it on the lungs.  He reported to his section sergeant, and told him about his injury, and after formation, the sergeant told him to take it easy and encouraged him not to go to sick call because of the company ratings for safety reasons and promotions.  He stated he did not make formation for the next five days.  He did not complain about his back while in service because he was told not to complain because those complaints would be in his military records and if a civilian employer saw his medical complaints, nine times out of ten he would be declined the job.  He stated he went to a doctor two or three months after exiting the military.  The doctor told him his back would get worse as he got older.  The Veteran stated he went to see the now retired doctor to obtain a lay statement from him last year, but the doctor told the Veteran that after 7 years all medical records are deleted.  Thus, the Veteran does not have any records from visiting the doctor for back pain two or three months after service.  The Veteran stated he became an industrial electrician knowing that he would not have to take a physical for the position. 

Service treatment records do not reflect any back injuries, problems or complaints.  

The first post-service medical record relating to the Veteran's back was in March 2004, at which time the Veteran reported to private medical provider P.G. that he has lower back pain after he hurt his back lifting weights.  The Veteran had an MRI in April 2004 that revealed "degenerative change in the disc at L5-S1 on the axial sections."  In August 2005, the Veteran underwent a left L5-S1 micro lumbar discectomy under the supervision of one of his private medical providers, J.F.R.  The Veteran had another left L5-S1 micro lumbar discectomy under the supervision of J.F.R. in September 2005.  

In June 2005, the Veteran saw another private medical provider, T.L.  The Veteran reported he injured himself in January 2004 as an electrician.  He was hit with some large object in the side.  The Veteran reported that since that time, he has had intermittent pain in the lumbar back region and down his legs.  

In May 2009, the Veteran submitted a statement from another private medical provider D.E.S. who stated the Veteran had reported a history of previous work related back injuries.  

In December 2009, the Veteran submitted a statement from his wife, who stated the she became knowledgeable of the Veteran's back condition in 1989.  She stated the Veteran had told her his back pain started from strenuous activities while in service.  In December 2009, the Veteran also submitted a statement from his mother, in which she stated the Veteran had written her letters while in-service making her aware of his back condition.  She stated she encouraged him to seek medical attention about his back, but the Veteran refused.  She took the Veteran to see a private doctor in April 1989 due to his complaints of lower back pain.  

The Veteran also submitted a statement from his friend in December 2009.  The friend stated he would talk to the Veteran while he was in the army and the Veteran would tell him of his lower back pain.   

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

The Board recognizes the Veteran's assertion that he suffered back pain and a back injury in service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Service treatment records are silent for any complaints relating to the Veteran's back.  The Veteran averred in his September 2013 Board hearing that he did not complain about back pain or injury in service because he was told not to complain since those complaints would be in his military records and if a civilian employer saw his medical complaints, nine times out of ten he would be declined the job.  The lack of any noted back pain in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include severe headache, cyst removal, swollen left eye, swollen tonsils, sore throat, and pain in his pelvic area.  

Moreover, the lack of noting any back pain or injury in service, but telling his mother and his friend about his back pain while he was in-service also undermines his credibility.  The fact that his in-service back pain and back injury was severe enough to warrant telling his mother and friend while he was in-service, but not enough to warrant a visit to sick bay or to report his injury weighs against the Veteran's credibility that his current lumbar spine disability is the result of an in-service injury. 

Although the Veteran and his mother stated the Veteran saw a doctor a few months after separation from service, the Board does not find these assertions credible in light of the post-service evidence. 

Private post-service medical records go as far back as 1992, at which time the Veteran was seen for ankle complaints.  The first medical records relating to the Veteran's back was in March 2004, at which time the Veteran complained "he was lifting weights, hurt his lower back, now has pain radiating down his left leg."  In August 2005, the Veteran underwent an operation for L5-S1 micro lumbar discectomy.  

Post-service medical records are silent as to any complaints of back pain or injury until May 2004, almost 16 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran and his mother have made statements that he saw a doctor a few months after service, these statements are inconsistent with the lack of reporting of back symptoms for almost 16 years following separation from service, in light of the fact that the Veteran reported other orthopedic symptoms, i.e. his ankle, during that time.  

Furthermore, the Veteran reported in March 2004, to medical provider P.G. that he had lower back pain after he hurt his back lifting weights.  The Veteran also reported in June 2005, to medical provider T.L. that he injured himself in January 2004 as an electrician.  He reported he was hit with some large object in the side, and since that time, he has had intermittent pain in the lumbar back region and down his legs.  Additionally, the Veteran's medical provider D.E.S. noted in a May 2009 statement that the Veteran reported a history of previous work related back injuries.  These statements are inconsistent with the reporting of other causes of the Veteran's back pain.  If he had back symptoms since service and had seen a doctor for those symptoms a few months after separation from service, as he and his mother allege, he should have reported them in a treatment context and cited military service as the reason for his back pain, instead of citing other causes. 

The evidence thus weighs against a finding that the Veteran has a lumbar spine disability related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


